Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group1 (Claims 1-9) in the reply filed on 05/27/2022 is acknowledged.  The traversal is on the ground(s) that The restriction requirement dated 03/29/2022 asserts that Groups 1 and 2 are related as combination and sub-combination; that Group 1 does not require "a separation device connected to the wall structure"; and that the Group 2 has a separate utility due to the limitation "configured to mount and carry the housing inside a launch vehicle during a launch phase, and subsequently release the housing from the launch vehicle after the launch phase."  However, claim 9 of Group 1 includes the limitation "an additively manufactured aft panel connected to a separation system configured to mount and carry the body inside a launch vehicle during a launch phase, and to release the body from the launch vehicle after the launch phase". Therefore Group 1 does require the particulars of the Group 2, and Group 2 does not have a separate utility.  This is found persuasive. The restriction requirement between group 1 and 2 is hereby withdrawn and claims 1-15 will be examined in the office action below.
	Additionally, the applicant argued that claims 1-20 as originally filed could be examined together without imposing an undue burden, because the three groups have significant overlapping subject matter, the examiner respectfully disagree. Inventions Group 2 (i.e. the method) and Group 1 (the apparatus now claims 1-15)  are related as process of making and product made. The inventions are distinct if either or both of the following can be shown:

(1) that the process as claimed can be used to make another and materially different product or
(2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
In the instant case the product as claimed can be made by another and materially different process such as one that does not require: “printing a wall panel configured to form part of an external wall structure of a satellite, assembling the external wall structure of the satellite including the wall panel, mounting a communication device to the external wall structure” and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Therefore, the apparatus Group 1 (now claims 1-15) and the method Group 2 (claims 16-20) need to be separated and the election/restriction requirement is FINAL. 
Based on the election made with traverse of the previous Group 1 on the reply dated 05/27/2022, the examiner would hereby examine claims 1 -15.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-2, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0288926) in view of Fraze (US 2020/0010220).
Regarding Claim 1, Smith discloses a satellite (Fig. 1), comprising: a body (102, Fig. 1) having an external wall structure (104, 106, Fig. 1) at least partially forming an enclosed compartment (i.e. enclosed compartment in Fig. 2), and a communication device (160, 162, Fig. 1; 110, Fig. 2) attached to the body, configured to receive and transmit data while in space. 
Smith is silent, but Fraze teaches  satellite body having an additively manufactured external wall structure (Fig. 5, para. [0038], [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the external wall structure of a satellite body of Smith with the additively manufactured external wall structure taught in Fraze in order to minimize cost and wastage in satellite manufacturing process.
Regarding Claim 2, Smith discloses a satellite (Fig. 1) wherein the external wall structure includes plural side panels (104, 106, Fig. 1) , each side panel being monolithic (Fig. 1, 2, ‘aluminum facesheets’, para. [0030]).  
Regarding Claim 9, Smith is silent, but Fraze teaches  satellite wherein the external wall structure (44, Fig. 5,  para. [0027]) includes an additively manufactured aft panel (44, Fig. 5, para. [0038, 0034]) connected to a separation system(‘adapter’, para. [0027] )  configured to mount and carry the body inside a launch vehicle(‘rocket stage or deployer’, para. [0027])   during a launch phase, and to release the body from the launch vehicle after the launch phase (para. [0027]).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the satellite body of the modified Smith with separation device taught in Fraze in order to easily couple or decouple the satellite to rocket stage or deployer.
Regarding Claim 11, Smith discloses a satellite (Fig. 1) comprising: a housing (102, Fig. 1)  having an external wall structure (104, 106, Fig. 1) a communication device (160, 162, Fig. 1; 110, Fig. 2) connected to the housing, configured to receive and transmit data while in space.
Smith is silent, but Fraze teaches  satellite body having an additively manufactured external wall structure (Fig. 5, para. [0038], [0034]) and a separation device (‘adapter’, para. [0027] ) connected to the wall structure, configured to mount and carry the housing inside a launch vehicle (‘rocket stage or deployer’, para. [0027]) during a launch phase, and subsequently release the housing from the launch vehicle after the launch phase (para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the external wall structure of a satellite body of Smith with the additively manufactured external wall structure taught in Fraze in order to minimize cost and wastage in satellite manufacturing process.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the satellite body of modified Smith with separation device taught in Fraze in order to easily couple or decouple the satellite to rocket stage or deployer.
Regarding Claim 12, the modified Smith discloses a Satellite wherein the external wall structure includes additively manufactured side panels (104, 106, Fig. 1) configured to radiate heat from inside the housing (para. [0025]).  
Regarding Claim 13, the modified Smith discloses a Satellite wherein each side panel (104, 106, Fig. 1) comprises a monolithic sandwich structure (para. [0025]).  
Regarding Claim 15, Smith discloses a satellite (Fig. 1)  with external wall structures (Fig. 2) Smith is silent, but Frazee aches a satellite wherein the external wall structure includes a panel (‘bottom panel 44, Fig. 5, para. [0027]) connected to the separation device (‘adapter’, para. [0027], Fig. 1).  


Claim(s)  3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0288926) in view of Fraze (US 2020/0010220), and further view of Mauduit et al. (doc. “STUDY OF THE SUITABILITY OF ALUMINUM ALLOYS FOR ADDITIVE MANUFACTURING BY LASER POWDER BED FUSION”).
Regarding Claims 3 and 7, modified Smith discloses a satellite (Fig. 1) wherein the external wall structure includes plural side panels each side panel being additively modified as shown in rejected claim 1 above. 
Modified Smith is silent, but Mauduit teaches an additively manufacturing with laser sintered/melted aluminum alloy (introduction, page 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the additive manufacturing of part of or the entire external wall structure of Smith and Fraze with laser sintered aluminum alloy additive manufacturing as taught in Mauduit in order to obtain efficient layer-by layer construction of panels and have great metallurgical quality in additive manufacturing process.
Regarding Claim 4, Smith discloses a satellite (Fig. 1) wherein each side panel (104, 106, Fig. 1) radiates heat from inside the compartment (para. [0025]). Modified Smith discloses the claimed invention except for heat radiation from a satellite panel at a rate of at least 5 watts per square foot.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the heat radiate from the panel at a rate of at least 5 watts per square foot, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 8, modified Smith discloses a satellite (Fig. 1) wherein the external wall structure is cuboidal (Fig. 2), including four side panels (104, 106, 108, 112, Fig. 2), a fore- panel (104/108, Fig. 2), and an aft panel (106/112, Fig. 2).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0288926) in view of Fraze (US 2020/0010220), and further view of EP3569396.
Regarding Claim 5, the modified Smith discloses a satellite (Fig. 1) wherein the wall structure includes an additively manufactured (Fraze, structure (Fig. 5, para. [0038], [0034]) panel. Modified Smith is silent, but EP3569396 teaches additively manufactured isogrid structure/panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the additive manufactured panels of modified Smith with additively manufactured isogrid panel as taught in EP3569396 in order to make the panels light weight and make the panels able to withstand both compressive and bending loads.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0288926) in view of Fraze (US 2020/0010220), EP3569396, and Mauduit et al. (doc. “STUDY OF THE SUITABILITY OF ALUMINUM ALLOYS FOR ADDITIVE MANUFACTURING BY LASER POWDER BED FUSION”), and further view Silverman et al. (US 6,064,352).
Regarding Claim 6, the modified Smith discloses a satellite (Fig. 1) wherein the wall structure includes an additively manufactured (Fraze, structure (Fig. 5, para. [0038], [0034]) panel with having a thickness sufficient to block a radiation originating outside the compartment (Smith, 104, 106, Fig. 1, inherently capable of blocking some radiation). Modified Smith is silent, but EP3569396 teaches additively manufactured isogrid structure/panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the additive manufactured panels of modified Smith with additively manufactured isogrid panel as taught in EP3569396 in order to make the panels light weight and make the panels able to withstand both compressive and bending loads.
Modified Smith is silent, but Mauduit teaches an additively manufacturing with laser sintered/melted aluminum alloy (introduction, page 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the additive manufacturing of part of or the entire external wall structure of modified Smith with laser sintered aluminum alloy additive manufacturing as taught in Mauduit in order to obtain efficient layer-by layer construction of panels and have great metallurgical quality in additive manufacturing process.
Modified Smith is silent, Silverman teaches an isogrid panel including a facesheet  with a thickness (20, Fig,1, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the isogrid structure of the modified Smith with facesheet taught in Silverman in order to strength and support the isogrid structure.
Modified Smith discloses the claimed invention, except the isogrid panel is sufficient to block at least 0.5 megarads per year of radiation originating outside the compartment.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the panel sufficient to block at least 0.5 megarads per year of radiation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s)  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0288926) in view of Fraze (US 2020/0010220), and further view of EP0780294.
Regarding Claim 10, modified Smith do not explicitly disclose, but EP0780294 teaches a satellite  (Fig. 1) wherein the aft panel (42, Fig. 5) has one or more apertures (44, Fig. 5-6) aligned with a thruster bracket (i.e. bracket carrying 46, Fig. 5-6) of the satellite.  
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the satellite body/panel of the modified Smith with one or more apertures aligned with a thruster bracket as taught in EP0780294 in order to hold and make the thruster part of the satellite.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0288926) in view of Fraze (US 2020/0010220), and further view of Grubler et al. (US 2019/0023423).
Regarding Claim 14, the modified Smith discloses a Satellite wherein the external wall structure includes a panel (Smith, 104, 106, Fig. 1) that can potentially block some radiation.
Modified Smith does not explicitly disclose, but Grubler teaches a Satellite external wall structure/panel configured to block space radiation from entering the housing (para. [0010]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the satellite body/panel of modified Smith with radiation blocking panel as taught in Grubler in order to protect the payload and electronics from a harmful and damaging radiation.

Conclusion
The following are closet prior arts of record that are not used in the rejection above, but are made of record due to their particular relevance to the claimed subject matter :
Ning et al. (US 10,536,107) The satellite device including an array of polygonal-shaped power units combined into a geometric arrangement by disposing the polygonal-shaped power units around the power control module within the chassis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642